[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

CONFIDENTIAL                    

Exhibit 10.41

 

AMENDMENT NO: 2

TO THE CONTRACT MANUFACTURING AGREEMENT

 

This Amendment No: 2 to the Contract Manufacturing Agreement (“Amendment 2”) is
made effective as of November 17, 2016 (“Amendment 2 Effective Date”) by and
between

(1) Alder BioPharmaceuticals, Inc., a company incorporated in Delaware, with its
principal office at 11804 North Creek Parkway South, Bothell, WA 98011 U.S.A.
(“Alder”), and

(2) Sandoz GmbH, a company incorporated in Austria, with its office at
Biochemiestrasse 10, A-6250 Kundl, Austria (“Sandoz”).

 

WHEREAS

(A) The Parties entered into a Contract Manufacturing Agreement effective as of
May 4, 2015 (the “Agreement”); and

(B) Alder has requested and Sandoz has agreed to perform an ALD403 Mock Run
(defined below) subsequent to the Demonstration Lot Campaign (DLC), and the
parties wish to amend the Agreement in order to expand the scope of work under
the Agreement to include such ALD403 Mock Run to be performed by Sandoz;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Alder and Sandoz agree as follows:

 

Capitalized terms used in this Amendment 2, but not otherwise defined, have the
meaning ascribed to them in the Agreement.  The parties agree that the Agreement
is amended to include, as Schedule 14, the Schedule 14 that is attached to this
Amendment 2, and the “List of Schedules” following the signature page of the
Agreement is amended accordingly.  The parties further agree that the Agreement
is amended as follows:

 

1.Definitions:

The definitions set forth below are added to Clause 1 (Definitions) of the
Agreement:

“ALD403 Mock Run” means certain [***] production activities carried out at [***]
scale related to the characterization of the downstream process as described in
Clause 1.2 of Amendment 2 and as further described in Schedule 14, which are
“Services” to be performed by Sandoz under this Agreement.

“Amendment 2” means that certain Amendment No: 2 to the Contract Manufacturing
Agreement between the parties dated effective as of November 17, 2016, which
amends this Agreement.

 

2. ALD403 Mock Run.  The title of Clause 5 of the Agreement is amended from
“Demonstration Lot Campaign (DLC); Process Characterization Activities” to
“Demonstration Lot Campaign (DLC); ALD403 Process Characterization Activities;
ALD403 Mock Run”, and the following Clauses are added to Clause 5:  

5.3. (1)Sandoz hereby undertakes to perform the ALD403 Mock Run, as described in
this Section 5.3(1) and Schedule 14.

5.3.(2) Sandoz shall provide a draft protocol for ALD403 Mock Run which shall be
reviewed and approved by Alder. After approval of the protocol, Sandoz shall
complete the ALD403 Mock Run. Upon completion of the ALD403  Mock Run, Sandoz
shall provide a written report to Alder for Alder’s approval describing  in
reasonable detail to what extent the agreed targets as set out in the ALD403
Mock Run protocol have been reached.

 

--------------------------------------------------------------------------------

 

5.3.(3) In consideration of the performance of the ALD403 Mock Run and
attainment of the deliverables specified in the relevant protocols or as
specified in Schedule 14, Alder shall pay to Sandoz [***] as defined in Schedule
14.

5.3.(4)If Alder cancels the ALD403 Mock Run, a cancellation fee of [***] -- will
be charged.

5. 3.(5) An invoice for the ALD403 Mock Run shall be submitted to Alder upon
delivery of that certain written draft report to Alder according to Clause
5.3.(3).

 

3. Reference to and Effect on the Agreement.

On and after the Amendment 2 Effective Date, each reference to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Agreement as amended hereby.  No reference to this Amendment 2
need be made in any instrument or document at any time referring to the
Agreement, a reference to the Agreement in any of such instrument or document to
be deemed to be a reference to the Agreement as amended hereby.

 

4. Miscellaneous; Counterparts

All other terms and conditions of the Agreement remain unchanged and are in full
force and effect. In the event of any conflict between the terms of this
Amendment 2 and the terms of the Agreement, the terms of this Amendment 2 shall
control.  The Agreement (including the exhibits and schedules attached thereto
and referenced therein), as amended by this Amendment 2 (including the schedule
attached hereto and referenced herein), constitutes the full understanding of
the parties and is the final and complete expression of their agreement with
respect to the specific subject matter thereof and hereof, and supersedes any
previous or contemporaneous oral or written agreements regarding such subject
matter.  No modification or alteration of any of the terms of this Amendment
shall be of any effect unless in writing, signed by both parties.  This
Amendment 2 is governed by and shall be construed in accordance with the laws of
the State of New York, U.S.A., without regard to the conflict of law principles
thereof.  This Amendment 2 may be executed in any number of counterparts, each
such counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.  Any such counterpart
may contain one or more signature pages.  This Amendment 2 may be executed by
facsimile signature pages.

[the remainder of this page has been intentionally left blank]




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment 2 to be executed
and delivered on the date first written above.

 

 

Sandoz GmbH

Alder BioPharmaceuticals, Inc.

 

[gjwpjv1ez412000001.jpg]Date:

[gjwpjv1ez412000002.jpg]

Date:

 

By:      

 

By:      

Name:

Title:

Name:

Title:

 

Sandoz GmbH

 

[gjwpjv1ez412000003.jpg]

Date:

 

 

 

By:      

 

Name:

Title:

 

 

List of Schedules

Schedule 14                   ALD403 Mock Run




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 14ALD403 Mock Run


[***]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 